DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 11 has been amended, claims 1-10, 21 have been cancelled, new claims 22-23 have been added and claims 11-20, 22-23 are pending as amended on 01/22/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/21 has been entered.
Priority
7.       This application is a CON of 16/374,060 04/03/2019 PAT 10557078; 16/374,060 is a CON of 15/946,252 04/05/2018; 15/946,252 has PRO 62/482,429 04/06/2017; 15/946,252 has PRO 62/482,461 04/06/2017; 15/946,252 has PRO 62/482,470 04/06/2017.

Terminal Disclaimer
8.         The terminal disclaimer filed on 07/24/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10377942 and U.S. Patent No 10557078 have been reviewed and were approved on 07/24/20.  The terminal disclaimer has been recorded.

Response to Amendment
9.         Applicant's amendment filed on 01/22/21, has been fully considered and entered. 

Response to Arguments
10.      Applicant's arguments with respect to the rejection of claims 11, 16, 18-21 under 35 U.S.C. 103 as obvious over Campbell (US 2004/ 0102529) filed on 01/22/21, have been fully considered but are moot in view of amendment. The previous rejections have been withdrawn. The amended feature has been rejected under 112 for a new matter. The examiner intend to reinstate the rejection in view of deletion of the new matter. 


Scope of the Elected Invention
12.        Claims 11-20, 22-23 are pending in this application.  Claims 12-15, 17 have been withdrawn in previous Office action as being directed to the non-elected species/ invention. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 11, 16, 18-20, 22-23 are drawn to a fluid and species: 2-(7-oxabicyclo [4.1.0]hept-3-yl)ethyltrimethoxysilane).

Specification
13.       The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
14.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.       Claims 11, 16, 18-20, 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          Claim 11, new recitation “wherein the polysiloxane oligomer is prepared from a solution comprising the first and second monomeric units, wherein the molar ratio of the first monomeric unit to the second monomeric unit ranges from 1:1 to 30:1” is not disclosed in applicants specification originally filed. Applicants have referred “Support for the claim amendments and new claims is found throughout the application as originally filed, for example, pages 20-23 of the Examples section of the application as filed, and page 17 of a priority application, U.S. Provisional Application No. 62/482,470” (please See remarks page 6, para 1). However, ‘the application as originally filed, for example, pages 20-23 of the Examples section’ does not disclose the amended feature “the molar ratio of the first monomeric unit to the second monomeric unit ranges from 
           Applicants are required to cancel the new matter in claim 11. Claims 16, 18-20, 22-23 depend directly or indirectly from the rejected claim 11.

Conclusion
 16.       The amended feature has been rejected under 112 for a new matter. The examiner intend to reinstate the previous rejection in view of deletion of the new matter. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768